Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 1/25/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim should read “190°C/2.16 kg” (see line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification appears to comply with the written description requirement for the following limitations simultaneously exist in the instant claim: “wherein a coating thickness is 5 mil to 100 mil” and, “wherein the roofing shingle having: a Tear CD property of at least 1450 g. as measured according to ASTM D1922, 
Claims 2 and 5-14 are rejected for failing to sure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
Claims 1-2 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 2018/0187419 A1) in view of Heulings et al (US 2012/0164385 A1).
Lai teaches a roofing shingle comprising: a substrate comprising a mat, wherein the mat comprises at least the substrate comprising one of a fiberglass, a polyester, a coating applied on the substrate, wherein the coating may be free of asphalt, and coated with granules (para 41-47).
Lai further teaches the body of foamed cured cross-linked polymer has a thickness in the range of 0.5 mm to 35 mm (i.e., ~19.7 to ~1378 mils); and the foamed cured cross-linked polymer may comprise up to 90% on a cured weight basis acrylic or polyurethane based polymer and/or resins, and up to 90% filer on a cured polymer basis (para 32, 57, 65, 72). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at MPEP § 2144.05).
Lai further teaches the fillers may be calcium carbonate, barium sulfate, or titanium oxide (i.e., inorganic mineral filler) or cool roof pigments, the polymer may be a polyurethane or acrylic based polymer (para 11, 65) and/or acrylic resins (para 32); and the foamed polymers can be made to be substantially white, they absorb much less radiation than asphalt materials, and thus will heat up much less when disposed on a roof in direct sunlight (i.e., the roofing shingle exhibits an increased solar reflectance as compared to an asphaltic roofing shingle) (para 40).
Lai fails to expressly suggest the roofing shingle having: a Tear CD property of at least 1450 g, as measured according to ASTM D 1922, as modified by ASTM D 228; an Accelerated Weather Test property greater than an Accelerated Weather Test property of an asphalt control, as measured according to modified ASTM G0155-05A, ASTM D 6878-08; the polymer includes at least one of a polyolefin, a vinyl polymer, and combinations thereof; wherein the polyolefin comprises one of (i) a polypropylene, (ii) a polyethylene, or (iii) a copolymer of propylene and ethylene; wherein the vinyl polymer is polyvinyl butyral (PVB); polymer has a Melt Flow Index, in accordance with ISO 1133, of 0.5 g/min to 40 g/min at 190°C/2.16 kg; and, wherein the coating further comprises 5% to 80% by weight of a recycled material.
Heulings suggests solar reflective shaped articles comprising thermoplastic polymer and vulcanizates; wherein the shaped articles may comprise may comprise sheets attached to various scrims therein forming a shingle (para 1, 98). Heulings further teaches thermoplastic polymer used in the shaped articles is that of urethanes, polyesters, silicon containing polymers, or, preferably, any acrylic or vinyl polymer, such as acrylic-styrene polymers or styrene polymers (i.e., similar polymers to that of Lai); and the thermoplastic; wherein the shaped article contains granules and has increased solar reflectance (i.e., wherein the roofing material exhibits an increased solar reflectance as compared to an asphaltic roofing material) (para 24, 63, 67). Heulings further suggests the shaped articles may comprise up to 79.95 wt. % ground tire rubber (i.e., filler and recycled material) which have suggested or otherwise rendered obvious the range of that of the instant claims (para 1, 2, 14). Heulings further suggests the shaped articles may contain titanium dioxide as an opacifying agent (i.e., filler) to enhance color reflectance (para 56, 61).
Therefore, it would have been obvious to combine the shaped articles of Heulings with the roofing shingles of Lai for laminates that may be used and shaped as roofing shingles that have solar reflectance as well make use of waste rubber. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the vinyl polymers of Heulings for the polymers of Lai, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II). In addition, since Heulings teaches the use of vinyl polymers (para 63), it would have been obvious to one of ordinary skill in the art at the time of invention to select that of polyvinyl butyral (PVB), since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the limitations “the roofing shingle having: a Tear CD property of at least 1450 g, as measured according to ASTM D 1922, as modified by ASTM D 228;” “an Accelerated Weather Test property greater than an Accelerated Weather Test property of an asphalt control, as measured according to modified ASTM G0155-05A, ASTM D 6878-08;” and “the polymer has a Melt Flow Index, in accordance with ISO 1133, of 0.5 g/min to 40 g/min at 190°C/2.16 kg;” Lai as modified by Heulings teaches the structure and composition of the roofing shingle of the instant claims, so it is deemed the roofing shingle is deemed to inherent have these properties.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Furthermore, Lai teaches the shingle should have a tear strength of 1700 gf (para 112); and optimizing the composition of the foam and/or polymer to optimize its weatherability. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to optimize the composition of the polymer to optimize its weatherability.


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of new prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783